DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites: “the light source driver is configured to determine a light source driving current to a first current such that the first light source outputs the first luminance based on the duty ratio of the light source driving signal being 100%, and wherein the light source driver is configured to determine the light source driving 20current to a second current greater than the first current such that the first light source outputs the second luminance based on the duty ratio of the light source driving signal being 100%,” however, claim 8 depends on claim 7 which recites: “wherein the light source driver is configured to determine a duty ratio of a light source driving signal to a first duty ratio such that the first light source outputs the first luminance, and wherein the light source driver is configured to determine the duty ratio of the light source driving signal to a second duty ratio greater than the first duty ratio such that the first light source outputs the second luminance.” Therefore, once second duty ratio greater than the first duty ratio is established as claimed in claim 7 to generate first and second luminance, it is contradicting to set once second duty ratio and first duty ratio to be equal as claimed in claim 8.

Claim 19 is a method claim similar to device claim 8, and is similarly rejected.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 7, 9, 10, 13, and 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0038639) in view of Chen et al. (US 2009/0179850) and Yashiki (US 2020/0051484).
As to claim 1 and claim 13 Han discloses a display apparatus and a method, apparatus comprising:  5a display panel comprising a plurality of pixels configured to display an image based on input image data (display panel 300 of fig. 1); a gate driver configured to output a gate signal to the display panel (gate driver 400 of fig. 1); a data driver configured to output a data voltage to the display panel (data driver 500 of fig. 1); wherein display panel 300 of FIG. 1 is a liquid crystal panel [0048], but fails to explicitly disclose that apparatus comprises: a light source part configured to provide light to the display panel and comprising 10a plurality of light sources; and a light source driver configured to drive the light source part, wherein a first light source of the light source part is configured to output a first luminance in an active period defined by the data voltage being output to the pixel and a second luminance greater than the first luminance in an inactive period defined by the 15data voltage is not being output to the pixel.  
a light source part configured to provide light to the display panel (backlight source 212 of fig. 2A); and a light source driver configured to drive the light source part (luminance controller 240 of fig. 2A), wherein a first light source of the light source part is configured to output a first luminance in an active period defined by the data voltage being output to the pixel (backlight source 212 to produce a first luminance when LCD 210 updates frames [0013]) and a second luminance greater than the first luminance in an inactive period defined by the 15data voltage is not being output to the pixel (backlight source 212 to produce a second luminance when LCD 210 is not updating frames (i.e., during a blanking period), first luminance may be darker or lower (e.g., dimmed or extinguished entirely) than the second luminance (e.g., partially dimmed or fully illuminated) [0013]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han and Chen, such that backlight was provided and backlight luminance was adjusted according to display timing as disclosed by Chen, with motivation to solve residual image-related problems (Chen, [0013])
Han in view of Chen does not disclose that light source part comprising 10a plurality of light sources.
In the same field of endeavor, Yashiki discloses a LCD device comprising a backlight (70 of fig. 1) light source part comprising 10a plurality of light sources (illuminating unit 60 in which a plurality of LEDs serving as light sources [0070]).

As to claim 4 (dependent on 1) and claim 16 (dependent on 13), Han discloses the display apparatus and the method, wherein the display panel is configured to be driven in a unit of a frame (frames shown in fig. 2), wherein the frame comprises the active period and a vertical blank period (n a frame in which the moving image is recognized to be displayed, the display panel 300 displays the still image with the second scan ratio up to a vertical blank period at the end of the frame [0073]), 5wherein a frame rate of the display panel is varied according to the input image data (displaying different frame rates for still and moving images [0059]), wherein the active period has a uniform length regardless of the frame rate (W1 and W2 have uniform active periods of fig. 4), wherein as the frame rate decreases, a length of the vertical blank period increases (a width W2 of the clock signal when the display panel 300 is driven with the second scan ratio is greater than a width W1 of the clock signal when the display panel 300 is driven with the first scan ratio [0087]), and  10wherein the inactive period is the vertical blank period (vertical blanking period of fig. 4, [0087]).  
As to claim 5 (dependent on 1) and claim 17 (dependent on 13), Han discloses the display apparatus and the method, further comprising a driving controller (signal controller 600 of fig. 1) configured to control a driving timing of the gate driver (gate  and a driving timing of the data driver (data driver 500 of fig. 1), 15wherein the driving controller is configured to set a frame rate of the display panel to a first frame rate based on the input image data representing a video image (display device according to an exemplary embodiment of the present invention is driven with a first scan ratio (e.g., a first frame rate) when the display panel 300 displays a moving image [0059]), and wherein the driving controller is configured to set the frame rate of the display panel to a second frame rate less than the first frame rate based on the input image data representing a static image (driven with a second scan ratio (e.g., a second frame rate) when the display panel 300 displays the still image. Here, the second scan ratio is lower than the first scan ratio [0059]), 20wherein the display panel is configured to be driven only in a writing frame including the active period in the first frame rate (frame with clock signal W1 of fig. 4 [0087]), wherein the display panel is configured to be driven in the writing frame including the active period and a holding frame not including the active period in the second frame rate (frame with clock signal W2 of fig. 4 which includes additional blank period [0087]), and  25wherein the inactive period is the holding frame (blank period of fig. 4 [0087]).  
As to claim 6 (dependent on 5), Han discloses the display apparatus, wherein the driving controller comprises: a frequency determiner (graphics processing 700 of fig. 1) configured to determine whether the input image data represents a video image or a static image and determine the frame rate (he graphics processing unit 700 recognizes the first frame as that of the moving image and supplies the image data DAT of the moving image, and the display panel 300 displays the moving image with ;  -28-1178334a signal generator (signal controller 600 of fig. 4) configured to generate a first control signal to control the gate driver (gate driver 400 of fig. 4) and a second control signal to control the data driver (data driver 500 of fig. 4) based on an input control signal and the frame rate ( signal controller 600 transmits the gate control signal CONT1 to the gate driver 400 and the image data DAT and the data control signal CONT2 to the data driver 500. In response to the gate control signal CONT1, the image data DAT of the moving image, and the data control signal CONT2, the display panel 300 displays the moving image with the first scan ratio in the first frame [0064 – 0069]); and  5a data compensator (data driver 500 of fig. 1) configured to generate a data signal based on the input image data and the frame rate (data driver 500 converts the image data DAT into data voltages by using a gray voltage generated in a gray voltage generator 800, and drives display according to timing signals [0052 – 0058]).  
As to claim 7 (dependent on 1) and claim 18 (dependent on 13), Han in view of Chen discloses the display apparatus and the method, wherein first light source outputs the first luminance (backlight source 212 to produce a first luminance when LCD 210 updates frames [0013]), and wherein the first light source outputs the second luminance (backlight source 212 to produce a second luminance when LCD 210 is not updating frames (i.e., during a blanking period), first luminance may be darker or lower (e.g., dimmed or extinguished entirely) than the second luminance (e.g., 
In the same field of endeavor, Yashiki discloses a LCD device comprising a backlight (70 of fig. 1), wherein the light source driver (LED Drive circuit 50 of figs. 1 and 4) is configured to determine a duty ratio of a light source driving signal to a first duty ratio 10such that the first light source outputs the first luminance (first duty ration for first luminance [0090]), and wherein the light source driver (LED Drive circuit 50 of figs. 1 and 4) is configured to determine the duty ratio of the light source driving signal to a second duty ratio such that the first light source outputs the second luminance (second duty ration for first luminance [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han in view of Chen and teachings of Yashiki, such that light source part comprising 10a plurality of light sources was provided as the backlight, with motivation to implement a backlight device that can perform time-division driving of LEDs so as not to cause flicker, without using a high-speed interface (Yashiki, [0016]).
As to claim 9 (dependent on 1) and claim 10 (dependent in 9), Han in view of Chen discloses the display apparatus, but fails to disclose that the light source part comprises a 25plurality of mini LEDs, and wherein the mini LEDs are configured to have 
In the same field of endeavor, Yashiki discloses a LCD device comprising a backlight (70 of fig. 1), wherein the light source part comprises a 25plurality of mini LEDs (LEDs 61 of fig. 3, these LEDs are miniLED [0011]), and wherein the mini LEDs are configured to have independent luminances (controlling the luminances of the LEDs on an area-by-area basis [0072], and LD which is data for controlling the luminance of each LED 61 in the illuminating unit 60 [0082]); and wherein the mini LEDs are configured to have independent duty ratios of light source driving signals (LEDs have independent duty ratios associated with different channels  [0084 – 0090]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han in view of Chen and teachings of Yashiki, such that light source part comprising 10a plurality of light sources was provided as the backlight, with motivation to implement a backlight device that can perform time-division driving of LEDs so as not to cause flicker, without using a high-speed interface (Yashiki, [0016]).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Chen and Yashiki and further in view of Kim (US 2015/0219324).
As to claim 11 (dependent on 1), Han in view of Chen and Yashiki discloses the display apparatus, but fails to explicitly disclose that outermost light sources of the light 
In the same field of endeavor, Kim discloses a backlight device where density of the light sources is increased in direction towards the center portion [0094 – 0095], wherein outermost light sources of the light source part are configured to output a luminance greater than a luminance of light 5sources which are not the outermost light sources (lowering the luminance of the light emitted from the center portion [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han in view of Chen and Yashiki and teachings of Kim, such that luminance of outer light sources was greater that the luminance of not the outermost light sources as disclosed by Kim, with motivation to solve luminance imbalance when density of light sources is not uniform (Kim [0088 – 0095].)

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Chen and Yashiki and further in view of Lee et al.  (US 2020/0135146).
As to claim 12 (dependent on 1) and claim 20 (dependent on 13), Han in view of Chen and Yashiki discloses the display apparatus and the method, but fails to explicitly disclose that the first light source is configured to output a gradually increasing luminance in the inactive period.  
 first light source is configured to output a gradually increasing luminance in the inactive period (the backlight controller 180 may control the backlight unit 120 to have luminance LUM_PRE_BLU that is gradually increased as the time of the variable blank period increases [0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han in view of Chen and Yashiki and teachings of Lee, such that the first light source was configured to output a gradually increasing luminance in the inactive period as disclosed by Lee, with motivation to display an image with substantially constant luminance (Lee, [0058].)



Allowable Subject Matter
Claims 2, 3, 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2 (dependent on 1), Han discloses the display apparatus, wherein the display panel is configured to be driven in a frame rate which is variable (displaying different frame rates for still and moving images [0059]), however none of the Prior Art of record alone or in combination discloses the display apparatus 
wherein when the frame rate is greater than a threshold frame rate, the first light 20source is configured to output the first luminance in the active period and the inactive period, and 
wherein when the frame rate is equal to or less than the threshold frame rate, the first light source is configured to output the first luminance in the active period and the second luminance in the inactive period.  (Emphasis Added.)
As to claim 14 (dependent on 13), Han discloses the display apparatus, wherein the display panel is configured to be driven in a frame rate which is variable (displaying different frame rates for still and moving images [0059]), however none of the Prior Art of record alone or in combination discloses the display apparatus 
wherein when the frame rate is greater than a threshold frame rate, the first light 20source is configured to output the first luminance in the active period and the inactive period, and 
wherein when the frame rate is equal to or less than the threshold frame rate, the first light source is configured to output the first luminance in the active period and the second luminance in the inactive period.  (Emphasis Added.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623